UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS
DIRECTOR

November 10, 2021
OSEP Policy Letter 21-04
Dear Part C Coordinators:
The Department of Education (Department) recognizes the extraordinary disruption that the
COVID-19 pandemic has caused our communities for the past 18 months. The Department is
encouraged by the return to safe, in person services for many of our nation’s infants and toddlers
with disabilities and their families and the commitment of early intervention service (EIS)
providers to helping all infants and toddlers with disabilities and their families make progress in
the 2021–22 school year.
As we stated in our August 24, 2021 letter, infants and toddlers with disabilities were
disproportionately affected by the pandemic compared to their peers without disabilities. Even
with the support of the early intervention services required by their individualized family service
plans (IFSP), some infants and toddlers with disabilities experienced difficulty accessing those
services in ways that could allow them to make meaningful progress. Parents and EIS providers
responded to the unprecedented challenge of the COVID-19 pandemic by finding new ways to
collaborate so that the needs of infants and toddlers with disabilities could continue to be met.
Despite these efforts, some infants and toddlers with disabilities were unable to progress toward
achieving the measurable results or measurable outcomes included in their IFSPs.
The purpose of this communication is to reinforce the Department’s priority to monitor States as
they meet their general supervision obligations under Part C of the Individuals with Disabilities
Education Act (IDEA) so that eligible infants and toddlers with disabilities and their families
receive early intervention services consistent with their IFSPs. The Department expects States to
ensure that EIS programs are complying with IDEA’s requirements, including child find,
evaluations and appropriate IFSPs. It is equally important for States to address the equitable
treatment of all eligible infants and toddlers with disabilities, with a particular focus on those
from low-income backgrounds, who are racial or ethnic minorities, who are English learners,
and/or who are experiencing homelessness, all of whom were greatly impacted by the pandemic.
Thank you for your attention to this important matter.
Sincerely,
/s/
David Cantrell, PhD
Acting Director

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

